DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 12/07/2021 for application number 17/544,123. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Priority
This application has claimed the benefit of PRO Application Number 63/125,151 filed on 12/14/2020. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/7/2021 and 4/7/2022 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

References Cited but not Used
Stewart et al. (US 10,474,236 B1) – describes a haptic device (i.e. glove) with a controller and a plurality of sensors and haptic items giving the user feedback based on signals received. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 5,184,319) in view of Seth (US 2020/0159320 A1).

Regarding claim 1, Kramer teaches a virtual reality (VR) glove comprising: 
a power supply [Fig. 2A, Col. 9, lines 26-29, servo motor]; 
at least one processor [Fig. 9, (911), Col. 17, lines 29-31, computer (i.e. processor)]; 
at least one memory [Fig. 9, (911), Col. 17, lines 29-31, computer (i.e. memory)]; and 
a plurality of artificial muscles [Fig. 2A, Col. 9, lines 26-29, feedback tendons], wherein each artificial muscle of the plurality of artificial muscles includes at least one flexible sheet [Fig. 5H, (511), Col. 12, line 64 – Col. 1, line 1, smooth flexible encapsulation]; 
wherein the at least one flexible sheet is a concave shape [Fig. 5H, (511), Col. 12, line 64 – Col. 1, line 1, smooth flexible encapsulation (i.e. different shapes)]; 
wherein the plurality of artificial muscles are configured to increase stiffness or decrease stiffness [Col. 5, lines 27-43, feedback tendons to increase/decrease tension]; 
wherein the at least one processor is configured to receive at least one signal from at least one remote device [Fig. 2A, Col. 10, lines 1-9, computer connected to servo motor sends signal to feedback tendons]; 
wherein the at least one processor is further configured to transmit a stimulus across the plurality of artificial muscles based on the at least one signal [Fig. 2A, Col. 9, lines 26-49, feedback tendons react to signal sent to servo motor]; 
wherein the plurality of artificial muscles are configured to expand or contract based on the stimulus; wherein a stiffness of the plurality of artificial muscles increases when contracted and the stiffness of the plurality of artificial muscles decreases when expanded [Fig. 2A, Col. 5, lines 27-43, Col. 9, lines 26-49, feedback tendons to increase/decrease tension]; and 
wherein the VR glove is configured to push and/or pull on a back of a hand of a user, a finger of the user, a fingertip of the user, and/or a palm of the user [Fig. 2B, Col. 10, lines 1-21, tendons are placed at the back and palm side of the device].

But, Kramer does not explicitly teach the plurality of artificial muscles includes at least one sensor; and wherein the at least one sensor includes a gyroscope, a magnetic field sensor, an acoustic sensor, a light emitting sensor, and/or a light reflecting sensor.
However, Seth teaches a virtual reality (VR) glove comprising: a power supply [Fig. 2, (133), Para. 34, battery]; at least one processor [Fig. 2, (131), Para. 34, MPU]; at least one memory [Fig. 20B, (2024), Para. 91, memory]; and a plurality of artificial muscles, wherein each artificial muscle of the plurality of artificial muscles includes at least one sensor [Fig. 2, (110, 111, 120, 121), Para. 34, sensors (i.e. muscles)] and at least one flexible sheet [Fig. 15, (174), Para. 48, durable thin plastic sheathing]; and wherein the at least one sensor includes a gyroscope, a magnetic field sensor, an acoustic sensor, a light emitting sensor, and/or a light reflecting sensor [Pars. 34, sensors to include joy sticks, infrared sensors, gps sensors, or similar].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the haptic glove of Kramer and incorporate the glove sensors of Seth to allow the system to provide different types of feedback to the user.
A person having ordinary skill in the art would have been motivated to modify and include the sensors to allow the user to fully be immersed within the feedback system providing different types of feedback, creating an efficient and user friendly system.

Regarding claim 2, Kramer as modified by Seth teaches all of the limitations of claim 1 as described above. Kramer further teaches wherein the plurality of artificial muscles include a plurality of twisted artificial muscles, wherein the plurality of twisted artificial muscles form a net or a web [Fig. 2B, (216), Col. 10, lines 10-21, feedback tendons passing through the guides (i.e. twisted into net/web)].

Regarding claim 4, Kramer as modified by Seth teaches all of the limitations of claim 1 as described above. Kramer further teaches wherein the plurality of artificial muscles include a plurality of electroactive artificial muscles, wherein the plurality of electroactive artificial muscles are configured to contract when a voltage difference is applied to the plurality of electroactive artificial muscles, wherein the plurality of electroactive artificial muscles are configured to simulate immersing a hand in a substance [Col. 9, lines 26-49, the feedback tendons react to the voltage changes applied].

Regarding claim 5, Kramer as modified by Seth teaches all of the limitations of claim 1 as described above. Kramer further teaches wherein the plurality of artificial muscles includes a first set of artificial muscles, a second set of artificial muscles, and a third set of artificial muscles, wherein the first set of artificial muscles is positioned between each finger of the VR glove, wherein the second set of artificial muscles is on a back side of each finger of the VR glove, wherein the third set of artificial muscles is positioned on a palm side of each finger of the VR glove [Fig. 2B, Col. 10, lines 10-21, the force applicator is applied to the back and palm sides of the user hand (i.e. sets of muscle on multiple sides of the hand)].

Regarding claim 6, Kramer as modified by Seth teaches all of the limitations of claim 1 as described above. Kramer further teaches wherein the VR glove weighs less than one pound [Col. 7, line 64 – Col. 8, line 17, selecting the appropriate actuators with various factors in mind, response speed, force output, size, weight, cost, etc.].

Regarding claim 7, Kramer as modified by Seth teaches all of the limitations of claim 1 as described above. Kramer further teaches wherein the VR glove is configured for at least 21 degrees of freedom [Col. 7, line 64 – Col. 8, line 17, selecting the appropriate actuators with various factors in mind, response speed, force output, size, weight, cost, etc.].

Regarding claim 8, Kramer as modified by Seth teaches all of the limitations of claim 1 as described above. Kramer further teaches wherein the VR glove is configured for 27 degrees of freedom [Col. 7, line 64 – Col. 8, line 17, selecting the appropriate actuators with various factors in mind, response speed, force output, size, weight, cost, etc.].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 5,184,319) in view of Seth (US 2020/0159320 A1) and further in view of Rimon et al. (US 2016/0274662 A1).

Regarding claim 9, Kramer as modified by Seth teaches all of the limitations of claim 1 as described above. But, neither Kramer nor Seth explicitly teach further comprising a thermoelectric component, wherein the at least one processor is configured to activate the thermoelectric component, wherein the thermoelectric component is configured to apply a heating effect or a cooling effect to the VR glove.
However, Rimon teaches further comprising a thermoelectric component, wherein the at least one processor is configured to activate the thermoelectric component, wherein the thermoelectric component is configured to apply a heating effect or a cooling effect to the VR glove [Figs. 8-9, Paras. 73, 77, haptic devices within the glove can provide feedback for temperature sensations (i.e. hot and cold)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the haptic glove of Kramer and incorporate the temperature sensors of Rimon to allow the system to provide feedback for temperature settings.
A person having ordinary skill in the art would have been motivated to modify and include the temperature sensors to allow the user to fully be immersed within the feedback system providing different types of feedback, creating an efficient and user friendly system.

Allowable Subject Matter
The following is an examiner’s statement of reasons why the claimed subject matter is allowable over the art of record: The prior art of record, specifically Kramer (US 5,184,319), Seth (US 2020/0159320 A1), and Rimon et al. (US 2016/0274662 A1), do not expressly teach or render obvious the invention as recited in claims 3 and 10-20.
Regarding claim 3, The prior art does not explicitly teach a scaffolding, wherein the scaffolding surrounds the VR glove, wherein the scaffolding is configured to not move when the plurality of artificial muscles contract or expand.

Regarding claims 10-16, The prior art does not explicitly teach the following limitations within independent claim 10 “a plurality of twisted artificial muscles, wherein each twisted artificial muscle of the plurality of twisted artificial muscles include a fiber, wherein the fiber is twisted to create a coil; wherein the plurality of twisted artificial muscles further include a material including a degree of internal alignment”. Claims 11-16 depend from independent claim 10 and are therefore allowable subject matter over the prior art as dependent claims. 

Regarding claims 17-20, The prior art does not explicitly teach the following limitations within independent claim 17 “a first scaffolding positioned on a palm side of the VR glove; a second scaffolding positioned on a back side of the VR glove; wherein the first scaffolding and the second scaffolding are configured to not move when the plurality of artificial muscles expand or contract”. Claims 18-20 depend from independent claim 17 and are therefore allowable subject matter over the prior art as dependent claims


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179